___________

                                      No. 96-3512
                                      ___________

United States of America,                 *
                                          *
                Appellee,                 *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Arkansas
Robert J. Gray,                           *
                                          *         [UNPUBLISHED]
                Appellant.                *

                                      ___________

                        Submitted:    January 7, 1997

                             Filed:   January 21, 1997
                                      ___________

Before McMILLIAN, HENLEY and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                               ___________


PER CURIAM.


     Robert J. Gray appeals his nine-month sentence imposed by the
District Court1 for the Eastern District of Arkansas after he pleaded
guilty to aiding and abetting in wrecking a train, in violation of 18
U.S.C. §§ 1992 and 2.           Counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), and was granted leave to withdraw.           Gray
did not avail himself of the opportunity to file a pro se supplemental
brief.       For the reasons discussed below, we affirm.


     Although Gray argues that his sentence should have included
probation, an option authorized by U.S. Sentencing Guidelines
Manual § 5C1.1(c)(3) (1995), the district court was within its




         1
       The Honorable James Maxwell Moody, United States District
Judge for the Eastern District of Arkansas.
discretion to impose imprisonment.      The district court specifically
noted at sentencing its options under Guidelines § 5C1.1(c)(2) and
(3), and also stated that the sentence should be fair and just,
reflect the seriousness of the crime, and deter others from similar
conduct in the future.     Thus, contrary to Gray's contention, the
district court considered the sentencing options and stated reasons
for the sentence.    The district court was not required to state its
reason for choosing the particular point within the sentencing
range, because the applicable range did not span more than 24
months.   See 18 U.S.C. § 3553(c)(1); United States v. Garrido, 38
F.3d 981, 986 (8th Cir. 1994); United States v. Ehret, 885 F.2d
441, 445 (8th Cir. 1989) (same), cert. denied, 493 U.S. 1062
(1990).


     Having   carefully   reviewed   the   record,   we   find   no   other
nonfrivolous issues for appeal.      See Penson v. Ohio, 488 U.S. 75,
80 (1988).


     Accordingly, we affirm the judgment of the district court.


     A true copy.

           Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-